                                         Case 4:20-cv-05309-PJH Document 181 Filed 01/12/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      COLIN SCHOLL, et al.,
                                                                                       Case No. 20-cv-05309-PJH
                                  8                   Plaintiffs,

                                  9             v.                                     ORDER REQUESTING PROPOSED
                                                                                       FORM OF JUDGMENT
                                  10     STEVEN MNUCHIN, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         On October 14, 2020, the court granted in part and denied in part plaintiffs’ motion

                                  15   for summary judgment. Dkt. 87. The court did not enter a final judgment given that the

                                  16   court ordered defendants to submit status reports regarding their compliance with the

                                  17   court’s permanent injunction. Since the status reports are now complete, the court

                                  18   intends to enter a final judgment. Accordingly, plaintiffs shall submit a proposed form of

                                  19   judgment on or before January 19, 2021. No extension of this deadline will be

                                  20   considered, otherwise the court will issue its own form of judgment.

                                  21         IT IS SO ORDERED.

                                  22   Dated: January 12, 2021

                                  23                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  24                                               United States District Judge
                                  25

                                  26

                                  27

                                  28
